DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 33 – 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 19 of US Patent No. 10,768,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 33 – 37 and 40 of the instant application is anticipated by claims 16 - 19 of US Patent No. 10,768,653.  

Instant Application 17/011,624
Patent US 10,768,653
33. A system for managing power information on an electric power grid, comprising:

a server constructed and configured for communicating Internet Protocol-based (IP- based) messages with at least one power consuming device, 





a database for storing the information relating to the activities of the at least one power consuming device, 


wherein the information relating to the activities of the at least one power consuming device includes power consumed by the at least one power consuming device and a curtailment value available to be reduced to the at least one power consuming device; and



wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device.










34. The system of claim 33, wherein the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit.




35.The system of claim 33, wherein the IP-based messages provide for settlement of a curtailment by one or more of the at least one power 


36. The system of claim 33, wherein the power consumed by the at least one power consuming device is measured with revenue grade metrology in real time, near real time, or a timing required by a grid operator entity for generating operating reserves for grid stability.




37.The system of claim 33, wherein the server is operable to aggregate a plurality of consumer profiles from a plurality of power consuming devices, calculate an operating reserve based on a power curtailment to the plurality of power consuming devices associated with the plurality of consumer profiles, send an IP-based instruction to the plurality of the power consuming devices associated with the plurality of consumer profiles, and curtail power consumption after receipt of the IP-based instruction by the plurality of the power consuming devices to create the operating reserve.


40. A system for managing power information on an electric power grid, comprising:

a server constructed and configured for communicating Internet Protocol-based (IP- based) messages with at least one power consuming device, 


wherein the IP-based messages include information relating to activities of the at least one power consuming device;


a database for storing the information relating to the activities of the at least one power consuming device, 


wherein the information relating to the activities of the at least one power consuming device includes power consumed by the at least one power consuming device and revenue grade power available to be reduced to the at least one power consuming device; and



wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device.


a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device and at least one
power supplying device; 

wherein the IP-based messages include information relating to activities by the at


a database for storing the information relating to the activities by the at least one power consuming device and the at least one power supplying device, 

wherein the information includes power consumed by the at least one power consuming device, power supplied by
the at least one power supplying device, revenue grade power available to be reduced to the at least one power
consuming device, and revenue grade power available to be supplied by the at least one power supplying device;

wherein the server is operable to generate settlement grade data corresponding to the activities of the at least one power consuming device and the at least one power supplying device;

wherein the settlement grade data includes a quantification of the revenue grade power available to be reduced by the at least one power consuming device and the revenue grade power available to be supplied by the at least one power supplying device; and

wherein the settlement grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit to trade and settle the amount of revenue grade power available to be reduced in real time or near real time.




17. The system of claim 16, wherein the IP-based messages provide for settlement of a curtailment by at least one



18. The system of claim 16, wherein the power consumed by the at least one power consuming device and the power
supplied by the at least one power supplying device is measured with revenue grade metrology in real-time, near real-time, or the timing required by a grid operator entity for generating operating reserves for grid stability.


19. The system of claim 16, wherein the server is operable to aggregate a plurality of consumer profiles from a plurality
of power consuming devices, calculate an operating reserve based on a power curtailment to the plurality of power consuming devices associated with the plurality of consumer profiles, send an IP-based instruction to the plurality of the
power consuming devices associated with the plurality of consumer profiles, and curtail power consumption after
receipt of the IP-based instruction to create the operating reserve.



16. A system for managing power information on an electric power grid, comprising:

a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device and at least one
power supplying device; 

wherein the IP-based messages include information relating to activities by the at


a database for storing the information relating to the activities by the at least one power consuming device and the at least one power supplying device, 

wherein the information includes power consumed by the at least one power consuming device, power supplied by
the at least one power supplying device, revenue grade power available to be reduced to the at least one power
consuming device, and revenue grade power available to be supplied by the at least one power supplying device;

wherein the server is operable to generate settlement grade data corresponding to the activities of the at least one power consuming device and the at least one power supplying device;

wherein the settlement grade data includes a quantification of the revenue grade power available to be reduced by the at least one power consuming device and the revenue grade power available to be supplied by the at least one power supplying device; and

wherein the settlement grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit to trade and settle the amount of revenue grade power available to be reduced in real time or near real time.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 29, 31 – 33, 35, 37 – 40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes).

Regarding claim 21, Forbes teaches: a system for managing power information on an electric power grid, comprising:
a server processor constructed and configured for communicating Internet Protocol-based (IP-based) messages with a plurality of power consuming devices, wherein the IP-based messages include information relating to activities by the plurality of power consuming devices (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices);

wherein the at least one smart thermostat is further operable to automatically reduce an amount of power supplied to the at least one power consuming device in response to the at least one IP-based power reduction message ([0054] - - smart thermostat receiving commands and controlling HVAC - - changing set temperature, switching HVAC on or off);
wherein the at least one IP-based power reduction message includes instructions for managing power control events ([0063] - - messages including “cut" command and “How Much” command are instructions for managing power control events); and
wherein the server processor is operable to transform the information relating to the activities included in the IP-based messages into revenue grade data ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data since it is used for settle the bill).

Regarding claim 22, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: a database for storing information relating to power consumed by the plurality of power consuming devices and an amount of power 

Regarding claim 23, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the at least one smart thermostat is operable to send an IP-based load status message to a utility control center or a platform, wherein the IP-based load status message includes a power consumption indicator or a power management status associated with the at least one power consuming device ([0067] - - message containing the present power consumption; the present power consumption is a power consumption indicator).

Regarding claim 24, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the revenue grade data includes a quantification of power available to be reduced by the activities of the at least one power consuming device ([0063], [0064] - - response to “How Much” command returns an amount of power that can be cut, the amount of power that can be cut is power available to be reduced; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

Regarding claim 25, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the instructions for managing power control events include alternating reduction in power to the plurality of power consuming devices based upon customer preferences associated with the plurality of power consuming devices ([0087] - - customer personal settings includes priorities of device control, e.g. hot water heater is turned off before HVAC turned off; customer personal settings are customer preferences; [0023] - - control event is initiated in response to a command from a utility, stored customer personal settings).

Regarding claim 26, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server processer is operable to receive an IP- based message including a power inquiry command requesting the server processor to determine an amount of power available for temporary reduction in power curtailed by a requesting electric utility, a market participant, or an electric power grid operator ([0063] - - “How Much” command requests information for the amount of power that can be reduced).

Regarding claim 27, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server processor is operable to issue a power control event message responsive to the power inquiry command ([0066] - - the ALC manager in ALD sends messages to ALC to control power consumption).

Regarding claim 28, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: each of the plurality of power consuming devices includes a customer profile, wherein the customer profile is operable to change states based upon instructions provided by a market participant via an interface of any web- enabled device ([0053] - - energy load profile of the individual appliance is a customer profile; [0059] - - customer can change settings via web-based interface).

Regarding claim 29, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the plurality of power consuming devices is operable for cross-communication over a network via IP-based messaging (Fig. 1, [0054] - - smart appliances having communication abilities; smart appliances communicates with ALC using IP protocol, thus it is operable for cross-communication).

Regarding claim 31, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: a device control manager operable for communicating with the server processor information including at least one of temperature set points for 

Regarding claim 32, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the automatic reduction in the amount of power supplied to the at least one power consuming device creates an operating reserve, wherein a multiplicity of operating reserves is operable to be aggregated to act as one resource through an energy management system (EMS) or a platform ([0057] - - solar panels, fuel cells, wind turbines are operating reserves; unused power is added to the utility’s overall capacity, therefore the unused power acts as one resource).

Regarding claim 33, Forbes teaches: a system for managing power information on an electric power grid, comprising:
a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device, wherein the IP-based messages include information relating to activities of the at least one power consuming device (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices);

wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

Regarding claim 35, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the IP-based messages provide for settlement of a curtailment by at least one of the at least one power consuming device at the time of or approximate to the time of the curtailment ([0048] - - a message includes a complete energy conservation program providing times and durations for a control events; the amount of power reduced as a result of participation in the control event is determine; control event is curtailment).

Regarding claim 37, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the server is operable to aggregate a plurality of consumer profiles from a plurality of power consuming devices ([0053] - - energy load profile of the individual appliance; ([0067] - - the profiles are aggregated in ALD database; ALD is the server), calculate an operating reserve based on a power curtailment to the plurality of power consuming devices associated with the plurality of consumer profiles ([0064] - - response to a “How Much” command returns an amount of power that can be cut; the amount of power can be cut is an operating reserve), send an IP-based instruction to the plurality of the power consuming devices associated with the plurality of consumer profiles, and curtail power consumption after receipt of the IP-based instruction by the plurality of the power consuming devices to create the operating reserve ([0063] - - ALD sending “Cut” command; [0071] - – switching off selected devices after receiving "Cut" command).

Regarding claim 38, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: each of the at least one power consuming device includes a customer profile, and wherein a preset restart procedure is based upon the customer profile ([0087] - - customer personal settings includes priorities of device control, e.g. hot water heater is turned off before HVAC turned off; similarly, when the power is restarted, HVAC should be restarted before hot water heater).

Regarding claim 39, Forbes teaches all the limitations of the base claims as outlined above. 
Forbes further teaches: the information relating to the activities of the at least one power consuming device further includes an amount of power actually curtailed by the at least one power consuming device ([0048] - - the amount of power reduced to a service point as a result of participation in the control event is an amount of power actually curtailed).

Regarding claim 40, Forbes teaches: a system for managing power information on an electric power grid, comprising:
a server constructed and configured for communicating Internet Protocol-based (IP-based) messages with at least one power consuming device, wherein the IP-based messages include information relating to activities of the at least one power consuming device (Fig. 2, [0052] - - the ALD is a server; ALD communicates over a network using IP-based messages with power consuming devices)
a database for storing the information relating to the activities of the at least one power consuming device, wherein the information relating to the activities of the at least one power consuming device includes power consumed by the at least one power consuming device and revenue grade power available to be reduced to the at least one power consuming device (Fig. 2, [0060] - -  ALD database 124 and utility power and carbon database 134 are databases; [0023] power consumption data is stored in database; [0063], [0064] - - response to “How Much” command returns an amount of 
wherein the server is operable to generate revenue grade data corresponding to the activities of the at least one power consuming device ([0059], [0061], [0075] - - ALD generates report for billing; the data used for billing is interpreted as revenue grade data; [0130] - - energy consumption data is accurately measured, therefore the data is revenue grade).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes, JR. et al. U.S. Pub. No 2010/0235008 (hereinafter Forbes) in view of IPPOLITO et al. U.S. Pub. No. 2009/0326726 (hereinafter IPPOLITO).

Regarding claim 30, Forbes teaches all the limitations of the base claims as outlined above. 

But Forbes does not explicitly teach: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit to trade and settle an amount of revenue grade power available to be reduced in real time or near real time.

However, IPPOLITO teaches: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit to trade and settle an amount of revenue grade power available to be reduced in real time or near real time ([0011], [0012] - - “the distributed demand response programs are aggregated into larger blocks of energy products that a wholesale power company may choose to utilize, trade, and leverage in the market.”)

Forbes and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating aggregating data to reach a size of power trade block, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Regarding claim 34, Forbes teaches all the limitations of the base claims as outlined above. 

But Forbes does not explicitly teach: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit.

However, IPPOLITO teaches: the revenue grade data is aggregated to reach a size of at least a single Power Trade Block (PTB) unit. ([0011], [0012] - - “the distributed demand response programs are aggregated into larger blocks of energy products that a wholesale power company may choose to utilize, trade, and leverage in the market.”)

Forbes and IPPOLITO are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating aggregating data to reach a size of power trade block, as taught by IPPOLITO.  

One of ordinary skill in the art would have been motivated to do this modification in order to maximize overall system performance, as suggested by IPPOLITO ([0011]).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes in view of Uselton et al. U.S. Pub. No. 2013/0090935 (hereinafter Uselton).

Regarding claim 36, Forbes teaches all the limitations of the base claims as outlined above. 

Forbes further teaches: the power consumed by the at least one power consuming device is measured in real-time, near real-time, or the timing required by a grid operator entity for generating operating reserves for grid stability. ([0130] - - energy consumption data is accurately measured; [0137], [0139] - - ALD logs the amount of power dispatched)

Forbes does not explicitly teach: measured with revenue grade metrology.

However, Uselton teaches measured with revenue grade metrology.  ([0003] - - revenue grade meter; [0028] - - revenue grade metering)

Forbes and Uselton are analogous art because they are from the same field of endeavor.  They all relate to energy management.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Forbes, and incorporating revenue grade meter, as taught by Uselton.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve metering accuracy, as suggested by Uselton ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116